405 So. 2d 825 (1981)
Lawrence REGIRA, Jr., et al.
v.
Ralph FALSETTA, et al.
No. 81-CA-1337.
Supreme Court of Louisiana.
May 28, 1981.
Granted in part and denied in part. The holding (in the concurring opinion) that R.S. 18:1409(H) is unconstitutional is reversed. See Carrere v. Castano and Lombard, 397 So. 2d 798 (La.1981). Otherwise, the writ is denied.
LEMMON, J., concurs in the denial of this application.
BLANCHE, J., would grant as to the election contest. The remaining candidate will be elected by less than 1/3 of the voters. No compelling state interest is shown so as *826 to require such a result. Cancelling the election and certifying one who did not receive a majority vote violates the constitutional right to vote and thwarts the electoral process by making election dependent on the death of one's opponent rather than on receiving a majority vote.
DENNIS, J., would grant fully.